Citation Nr: 0508099	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  96-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extraschedular rating for mechanical low 
back pain with residual muscle strain, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	John C. Betts, Attorney at law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from March 1980 to 
April 1981. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran an increased 
rating for his low back disability to 20 percent.  In May 
1997, the Board affirmed the RO's denial of an evaluation in 
excess of 20 percent on a schedular basis for the veteran's 
low back disability, and remanded the case to the RO for 
consideration of an evaluation on an extraschedular basis.  

In February 1999, the Board denied the veteran's claim for an 
increased rating for a low back disability on an 
extraschedular basis.  The veteran appealed the Board's 
decision, and in May 2001, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision, and 
remanded the issue on appeal so that the Board could have an 
opportunity to readjudicate the veteran's claim in light of 
the Veterans Claims Assistance Act of 2000 (VCAA) and all 
other applicable laws and regulations.  In May 2003, the 
Board remanded the veteran's claim for consideration of the 
VCAA.  

It is noted that the a letter was sent to the veteran in 
February 2005 requesting that he clarify who was representing 
him.  As the veteran did not respond to the letter, his June 
2002 representation agreement signed by the veteran and the 
attorney in question is deemed controlling.  

In a September 2003 statement, the veteran's representative 
asserted that the veteran's symptoms warranted an increased 
rating for his low back disability.  Accordingly, the issue 
of an increased rating from 20 percent for a low back 
disability on a schedular basis is referred to the RO for 
appropriate consideration.  




REMAND

In a May 2004 statement, the veteran's representative 
requested that the veteran's treatment records from the VA 
Medical Center in Kansas City, (including a consultation with 
a neurologist that occurred last winter) be obtained for the 
period since August 2003.  The veteran's representative also 
noted that an MRI of the veteran's lower back conducted in 
February 2003 was referred to in a May 2003 treatment record, 
but was not of record.  The last VA Medical Center treatment 
records in the claims file are from July 2002 to September 
2003.  The February 2003 MRI is not of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has referred.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  VA's statutory duty to assist a 
claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Accordingly, the 
veteran's claim must be remanded in order to obtain the 
complete treatment records at the VA Medical Center in Kansas 
City for treatment provided since August 2003, including the 
consultation with the neurologist that occurred last winter.  
The MRI conducted in February 2003 should also be obtained.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Take the necessary steps to obtain 
the complete treatment records from the 
VA Medical Center in Kansas City since 
August 2003.  Ensure that the 
consultation with the neurologist from 
the winter of 2003-2004 be obtained.  
Also obtain an MRI of the low back from 
February 2003.  

2.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim for an extraschedular 
rating for mechanical low back pain with 
residual muscle strain, currently 
evaluated as 20 percent disabling.  In 
the event that the claim is not resolved 
to the satisfaction of the appellant, 
issue a supplemental statement of the 
case, a copy of which should be provided 
the veteran, and his representative.  
After the veteran and his representative 
have been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


